ORDER
PEREZ-GIMENEZ, Chief Judge.
The Court has very carefully studied “Defendant’s Motion For Reconsideration And Request For Evidentiary Hearing” and has come to the conclusion that sufficient argument, supported by appropriate jurisprudence, has been presented so as to merit a reconsideration of our Opinion and Order of August 24, 1988, 692 F.Supp. 43. Wherefore, in view of the above, the Court rules as follows:
1. Our order, granting in part, defendant’s motion to dismiss plaintiffs’ claims under Executive Order 11478, remains in full force and effect;
2. The rest of our Opinion and Order of August 24, 1988, is hereby vacated;
3. The Court will hold an evidentiary hearing to consider the following matters:
a. whether plaintiff can establish equitable tolling;
b. the parties’ position as to the propriety of the Court adopting the statements made by the EEO counselor;
c. the parties’ position as to the Court taking judicial notice of the case of Franco v. FDIC, Civ. No. 87-1462(CC), and Cabrero v. FDIC, Civ. No. 87-1268(GG);
d. whether the FDIC was obliged by law or regulation to make its employees aware of the Federal Personnel Manual (FPM);
e. assuming plaintiffs were misled, did they exercise due diligence in pursuing their legal rights;
f.whether plaintiffs failed to properly serve the United States within the statutory period, and if they did, should the Court find “good cause” for their failure to do so.
4.The evidentiary hearing is set for December 1, 1988, at 10:00 A.M.
IT IS SO ORDERED.